Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises an accessory of a vehicle comprising: a base; and an adjustment part movable in translation and/or in rotation relative to the base along a path between a first end position and a second end position and lockable in at least one of the positions by a locking device with a first locking formation associated with the adjustment part and a second locking formation associated with the base; a control system having a first controller associated with the adjustment part and a second controller associated with the base, the controllers shifting the locking device between a catch position and a release position depending on the position of the adjustment part, characterized in that one of the first and second controllers comprises having a first switching element at a first end region of the path and a second switching element at a second end region; and a movable setting device of the other of the first and second controller actuatable by each switching element in such a way that locking formations in an operative connection with the setting device  are movable between a catch position and a release position. The most relevant known prior art references do not teach or suggest this combination of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612